 
 
IV 
112th CONGRESS
2d Session
H. RES. 575 
IN THE HOUSE OF REPRESENTATIVES 
 
March 7, 2012 
Mr. Jones submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Amending the Rules of the House of Representatives to observe a moment of silence in the House on the first legislative day of each month for those killed or wounded in the United States engagement in Afghanistan. 
 
 
That rule XIV of the Rules of the House of Representatives is amended by adding at the end the following new clause: 
 
7.  
(a)On the first legislative day of each month on which there is a record vote on any bill or joint resolution, immediately after that vote, a moment of silence shall be observed on behalf of those killed or wounded (as well as their families) in the current United States engagement in Afghanistan. 
(b)The Speaker shall not delegate this responsibility to any other Member unless the Speaker is not physically in the United States Capitol, a House office building, or a Senate office building.. 
 
